Citation Nr: 1437771	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  11-10 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of spontaneous infection, right second toe, status post incision and drainage.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

The Veteran is represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from May 1989 to April 1990.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.

In August 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the claim file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Pursuant to his claim of entitlement to compensation under 38 U.S.C.A. § 1151, the Veteran was provided a VA examination in June 2010.  After reviewing the relevant evidence of record and administering a thorough clinical evaluation, the examiner opined as follows:

I have reviewed the operative note from [April 14, 2014] and it was done entirely within the confines of normally accepted practice in this area of the United States.  There was no deviation from tear technique or other evidence of carelessness, negligence, lack of proper skill, error in judgment or similar incidences of fault on the department to causing these conditions.  Whether the event could have been foreseeable was not at all predictable since it was a spontaneous infection as far as everyone knows, including the [Veteran], and there was no antecedent cause such as injury, skin breakage, [etcetera] so therefore, it was completely unforeseeable.  The rationale is that this operative note and treatment plan has been reviewed by me, a board certified orthopedic surgeon, and I find it to be reasonable and properly done and without evidence of fault on the treating physicians and facility.

As demonstrated by the VA examiner's June 2010 opinion, the inquiry was limited to an assessment of the April 14, 2010 incision and drainage procedure.  However, during the pendency of this appeal, including during the August 2012 Board hearing, the Veteran asserted that a VA physician failed to timely and/or properly diagnose his spontaneous infection of the right second toe and, moreover, that an incorrect diagnosis was rendered instead.  See Robinson v. Mansfield, 21 Vet. App. 545 (2008) (holding that VA must consider all possible theories of entitlement raised by the claimant or the evidence of record).  These alleged failures, according to the Veteran, allowed his condition to worsen and eventually resulted in more invasive treatment and more severe residuals than would have occurred had the initial diagnosis been timely and correct.  

Generally, compensation under 38 U.S.C.A. § 1151 is available if (1) VA failed to diagnose and/or treat a pre-existing disease or injury; (2) a physician exercising the degree of skill and care ordinarily required of the medical profession reasonably should have diagnosed the condition and rendered treatment; and (3) the veteran suffered disability or death that probably would have been avoided if proper diagnosis and treatment had been rendered.  See VAOGCPREC 05-01.

The Board finds that the June 2010 VA examination is not adequate to adjudicate the Veteran's claim because it does not address whether there is evidence of carelessness, negligence, lack of proper skill, error in judgment or similar incidences of fault by VA medical personnel with respect to initially diagnosing and treating the Veteran's spontaneous infection right second toe.  Further, the evidence of record is otherwise insufficient to properly adjudicate the Veteran's claim.  Id. (noting that, generally, determinations as to whether a physician's diagnosis, treatment, or procedures for arriving at a diagnosis or course of treatment conform to ordinary standards of medical care generally present matters outside the ordinary knowledge of laypersons and, therefore, must be shown by medical evidence).  Consequently, the Board finds that a remand is required in order to obtain a supplemental opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that, once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided); Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (holding that a remand may be required if the evidence of record contains insufficient information for evaluation purposes).

During the pendency of the appeal for the Veteran's claim of entitlement to compensation under 38 U.S.C.A. § 1151, the RO found that the issue of entitlement to TDIU had been reasonably raised.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009); see also VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996).  After the RO issued the Veteran a May 2011 notice letter, he was scheduled for a VA examination.  Documentation associated with the claims file indicates that the Veteran failed to appear for the scheduled VA examination.

The Veteran is reminded that, while VA has a general duty to assist veterans in obtaining information relevant to their claims, there is a corresponding duty on the part of veterans to cooperate with VA in developing these claims.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that "[t]he duty to assist is not always a one-way street").  VA's duty must be understood as a duty to assist veterans in developing claims, rather than a duty on the part of VA to develop the entire claim with the veteran performing a passive role.  Turk v. Peake, 21 Vet. App. 565, 568 (2008).

The Board finds that the claim of entitlement to TDIU is inextricably intertwined with the issue of entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of spontaneous infection, right second toe, status post incision and drainage.  All issues "inextricably intertwined" with the issue certified for appeal, are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  The claim of entitlement to TDIU is "intertwined" with the issue of entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of spontaneous infection, right second toe, status post incision and drainage, because a decision on the latter claim may have an impact on the former claim.  Given that the Veteran's claim of entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of spontaneous infection, right second toe, status post incision and drainage, is being remanded herein, the claim of entitlement to TDIU must be remanded for contemporaneous adjudication.

With regard to the TDIU claim, the Board notes that , although it is the responsibility of the VA rating specialist to determine, based on all the relevant evidence of record--including reports of examination, outpatient treatment records, lay statements, letters from employers, and evidence pertaining to the Veteran's educational background and employment history--whether the Veteran is unable to obtain or retain substantially gainful employment in light of his service-connected disabilities alone, the VA examiner must address the extent of functional and industrial impairment due to a veteran's service-connected disability or disabilities.  It is the examiner's responsibility to furnish a full description of the effects of the service-connected disabilities upon the veteran's ordinary activity which include employment.  38 C.F.R. § 4.10.  This description may include an opinion on such questions as whether a claimant's condition precludes standing for extended periods, lifting more than a certain weight, sitting for eight hours a day, or performing other specific tasks.  Moore v. Nicholson, 21 Vet. App. 211, 219 (2007) (the ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom. Moore v Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must contact the June 2010 VA examiner or the appropriate substitute in order to obtain a supplemental opinion.  The claims folder and a copy of this remand must be made available to and reviewed by the examiner.   The examiner should then provide an opinion as to whether:

(a) VA failed to diagnose and/or treat a pre-existing disease or injury, namely the Veteran's spontaneous infection, right second toe; 

(b) A physician exercising the degree of skill and care ordinarily required of the medical profession reasonably should have diagnosed the condition and rendered treatment; AND 

(c) the Veteran suffered disability that probably would have been avoided if proper diagnosis and treatment had been rendered.

A complete rationale for all opinions expressed must be provided in the examination report, to include reference to pertinent evidence where appropriate.  In so doing, the examiner must review and specifically discuss the VA treatment records dated from April 5, 2010 to April 14, 2010.

2.  Once the action above and any other development as may be indicated by any response received as a consequence of the action taken above has been completed, the RO must re-adjudicate the Veteran's claim of entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of spontaneous infection, right second toe, status post incision and drainage, taking into consideration all relevant evidence associated with the evidence of record since the February 2012 statement of the case. 

3.  If, and only if, the Veteran's claim of entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of spontaneous infection, right second toe, status post incision and drainage, is granted, the AOJ must provide the Veteran with a VA examination concerning his claim of entitlement to TDIU.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must furnish a full description of the effects of residuals of spontaneous infection, right second toe, status post incision and drainage, upon the veteran's ordinary activity which include employment.  This description should include an opinion on such questions as whether a claimant's condition precludes standing for extended periods, lifting more than a certain weight, sitting for eight hours a day, or performing other specific tasks.

A complete rationale for any opinion must be provided.

4.  If, and only if, the Veteran is provided a VA examination with respect to his claim of entitlement to TDIU, the AOJ must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).

5.  The AOJ must then re-adjudicate the Veteran's claim of entitlement to TDIU, to include all of the relevant evidence of record.

6.  If any benefit remains denied with respect to either of the Veteran's above-captioned claims, a supplemental statement of the case must be provided to the Veteran and his representative.  After he has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

